DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry of PCT/IB2018/056119 (filed 08/15/2018) and claims foreign priority to EP17186904.3 (filed 08/18/2017). A certified English copy of EP17186904.3 was received on 02/14/2020.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/22/2020 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered. 

Claim Status
	Claims 1-15 are currently pending and have been examined on their merits.

Claim Objections
	Claim 3 is objected to because “e.g.” should be italicized in lines 3 and 4 because “e.g.” is an abbreviation for the Latin phrase “exempli gratia”.
	Claim 6 is objected to because “e.g.” should be italicized in line 3 because “e.g.” is an abbreviation for the Latin phrase “exempli gratia”.
	Claim 6 is further objected to because a space should be added within the limitation “polyethyleneglycol” such that it properly reads “polyethylene glycol”.
	Claim 7 is objected to because the space between “adeno-“ and “associated virus” should be removed.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 6, and 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 3 and 6 are rejected because the use of the abbreviation "e.g." renders the claims indefinite. It is unclear whether the limitations following the abbreviation “e.g.” are part of the claimed invention. While the use of exemplary claim language is not always indefinite, these claims are found to be indefinite because it is not clear whether the elements which follow “e.g.” are required within the scope of the claim and it is further unclear where the list of exemplary elements ends. Applicant must either clearly delineate the exemplary claim language or should remove the exemplary claim language so that the metes and bounds of the invention are clearly defined. See MPEP § 2173.05(d). For the purpose of compact prosecution, claim 3 is interpreted as if it reads “…selected from the group of monoclonal antibody, polyclonal antibody, antibody fragment having a specific binding activity (e.g. F(ab’)2, Fab’, Fab, Fv), chimeric antibody (e.g. humanized antibody, scFv, aptamers, and CDRs grafted onto the alternative scaffold)”, wherein the limitations contained within parentheses are optional exemplary limitations. Claim 6 is interpreted as if it reads “…selected from the group of polyethylene glycol (PEG), polypeptide, sugar, nucleic acids, rods and extended fibers (e.g. carbon nanotubes), and combinations thereof”, wherein the carbon nanotubes are an optional exemplary limitation.
Claims 3 and 8 are rejected because of their use of “or” within a closed group. Claim 3 recites “…Fab’, Fab or Fv…” and claim 8 recites “…viral coat proteins, or viral lipid molecules and exogenous molecules”. In these cases, the use of “or” makes it unclear if the limitation immediately following “or” (i.e. Fv and viral lipid molecules, respectively) are required limitations or not. Furthermore, the word “or” causes claim 8 to either read as a group consisting of two elements (i.e. “viral coat proteins” and “viral lipid molecules and exogenous molecules expressed on the surface of said virus”) or consisting of three elements (i.e. “viral coat proteins”, “viral lipid molecules” and “exogenous molecules expressed on the surface of said virus”). As discussed above, claim 3 is interpreted as if it reads “…selected from the group of monoclonal antibody, polyclonal antibody, antibody fragment having a specific binding activity (e.g. F(ab’)2, Fab’, Fab, Fv), chimeric antibody (e.g. humanized antibody, scFv, aptamers, and CDRs grafted onto the alternative scaffold)”. Claim 8 is interpreted as if it reads “…selected from the group of viral coat proteins, viral lipid molecules, and exogenous molecules expressed on the surface of said virus”.
 Claim 9 is rejected because it recites “…physically bringing a liquid comprising the support to which the virus is attached in the vicinity of the cell to be infected…”. The term “vicinity” in this context is considered to be a subjective term. Applicants do not provide a definition of the term “vicinity” and the specification does not provide a way to ascertain what applicants consider to be encompassed within the term “vicinity”. The closest example for scope “vicinity” is applicants’ teaching of “physically [bringing] the support to which the virus is attached…in the vicinity of the cell to be infected, for instance in a container such as the tip of a pipet or a capillary tube” (specification, p. 5, par. 3). It is not clear if the “vicinity” must be of similar scale or could encompass larger containers wherein the support-virus complex may be reasonably expected to interact with the cells to be infected (e.g. a well of a 96-well plate, a 750 ml culture container, or even the human body). Applicants should amend the claim such that the metes and bounds of the invention are distinctly claimed.
Claim 10 is rejected due to its dependence on indefinite claim 9.
Claim 11 is rejected because it is unclear whether “different viruses” means different types of virus (ex. HIV, herpes virus, rabies virus) or different strains of a virus (ex. HIV-1, HIV-2). Because the claim could reasonably be interpreted under either interpretation, and the specification does not provide a way of ascertaining the proper interpretation of the claim, the claim is considered to be indefinite. For the purpose of compact prosecution, the term “different viruses” is interpreted in its broadest form to include combinations of different types of virus (ex. an HIV virus and a herpes virus). Applicants should amend the claim such that the metes and bounds of the invention are distinctly claimed.
Claims 12 and 15 are rejected for their use of indefinite terms “for example” and “for instance”, respectively. The phrases "for example" and “for instance” render the claims indefinite because it is unclear whether the limitation following the phrase (“paramagnetic material” and “electromagnet”, respectively) are part of the claimed invention. For the purpose of compact prosecution, these claims are interpreted as if the limitations following the indefinite phrase are optional. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Plank et al. (WO 02/00870 A2; cited in IDS filed 12/22/2020).
Plank et al. (hereinafter Plank) provides methods for transfecting a cell comprising bringing a complex comprising vectors and magnetic particles in contact with a cell by applying a magnetic field and to methods of treatment using said method (p. 1, par. 1). Specific examples provided by Plank include the magnet assisted transfection of NIH3T3 cells with recombinant adenovirus carrying the lacZ gene (p. 58-59, Example 10). 
Regarding claim 1, Plank teaches a method for transfecting a cell comprising bringing a complex comprising one or more vectors and one or more magnetic particles in contact with a cell by applying a magnetic field (p. 27, par. 3; claim 1). It is considered that this teaching reads on the instant claim because applicants state that “support” can be a nanoparticle or can be made of any ferromagnetic, ferrimagnetic, or paramagnetic material (specification, p. 3, par. 3) and Plank teaches that the “vector” may be a viral vector (p. 9, par. 1). Plank teaches that the application of the magnetic field causes the vector to be directed to the cell (i.e. is used to guide the support carrying the virus to the cell)(p. 4, par. 4).
Thus, it is considered that Plank anticipates the instantly claimed method of infecting a cell with a virus.
Regarding claim 2, Plank teaches that the linkage between the magnetic particle and the vector is by “physical linkage, chemical linkage or by biological interaction” (p. 15, par. 3) which includes antigen-antibody binding (p. 15, par. 4; p. 16, par. 4). This is considered to be a form of binding specifically to a molecule present on the surface of said virus (i.e. an antigen).
Regarding claims 5 and 6, Plank teaches that the magnetic particles may be linked to the vector by interaction of natural or synthetic nucleic acids (p. 15, par. 4) or may be linked by a covalent linkage and the linker molecule can include polyethylene glycols, polymers such as peptides, and carbohydrates (i.e. sugars)(Id.). 
Regarding claim 7, Plank teaches that examples of vectors include adeno-associated viruses, herpes simplex viruses, and lentiviruses (p. 9, par. 1).
Regarding claim 8, as discussed above, this claim has been found to be indefinite and is being interpreted as set forth in the 112 section of this Office Action. Plank teaches that the linkage between the magnetic particle and the vector is by “physical linkage, chemical linkage or by biological interaction” (p. 15, par. 3). This phrase includes binding such as biotin-streptavidin binding (p. 15, par. 4; p. 16, par. 4). Plank specifically teaches that magnetic particles which are coated with PEI-streptavidin (i.e. a specifically-binding molecule) may be added to a vector being equipped (i.e. exogenously expressing) PEI-biotin (i.e. an exogenous molecule expressed on the surface of said virus). This teaching is considered to meet applicant’s recitation of an exogenous molecule expressed on the surface of a virus which is recognized by a specifically-binding molecule.  
Regarding claim 9, Plank teaches a specific example involving the transduction of NIH3T3 cells (i.e. a cell) with recombinant adenovirus carrying lacZ (AdLacZ) and flMAG-PEI (polyethylene imine-coated magnetic particles; see p. 49, par. 2)(Figure 10; Example 10, p. 58-59). Plank teaches that the AdLacZ/flMAG-PEI was added to 300 µl of HBS buffer (20 mM HEPES, pH 7.4 and 150 mM sodium chloride; see p. 47, par. 5)(i.e. a liquid comprising the support to which the virus is attached). Plank teaches that the resulting samples were added to the cells (i.e. physically bringing the liquid in the vicinity of the cell to be infected) and magnets were positioned under the wells during 20 minutes of incubation (p. 59, par. 4). 
Regarding claim 11, as discussed above, Plank teaches that the method involves the use of “one or more vectors” with “one or more magnetic particles”, wherein the vector can be a viral vector including adeno-associated viruses, herpes simplex viruses, and lentiviruses. Therefore, it is considered that Plank teaches the use of at least two different viruses attached to the support. This is supported by Plank’s teaching of “complexes” which are a finite entity comprising one or more vectors and one or more magnetic particles wherein the ratio of vector and magnetic particles in a complex may vary (p. 13, par. 6 through p. 14, par. 1).
Regarding claim 12, Plank teaches that “magnetic particle” refers to magnetically responsive particles or aggregates thereof of micro- to nanometer-ranged sizes (i.e. nanoparticles)(par. 10, par. 3). As discussed above, the “paramagnetic” limitation within this claim is interpreted as being optional. Regardless, Plank teaches that the term “magnetic” encompasses paramagnetic and superparamagnetic materials (Id.).
Regarding claim 13, Plank teaches that the magnetic field can be an electromagnetic field (p. 17, par. 3). 
Regarding claim 14, Plank teaches transfection of “cells”, as discussed above. Plank teaches that if the cells originate from multicellular organisms, said cells may be transfected in their original tissue (p. 14, par. 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Plank et al. (WO 02/00870 A2; cited in IDS filed 12/22/2020) in view of Balint et al. (US 2015/0376597 A1; cited in IDS filed 12/22/2020).
The teachings of Plank are set forth above and applied herein. Plank is found to render claims 1-2, 5-9, and 11-14 obvious.
Regarding claim 3, Plank teaches the use of an antigen-antibody system to link the magnetic particle to the vector (Id.). As discussed above, this claim has been found to be indefinite and is being interpreted as set forth in the 112 section of this Office Action. Plank does not specifically recite types of antibodies monoclonal antibodies, polyclonal antibodies, antibody fragments, or chimeric antibodies.
Balint et al. (hereinafter Balint) provides a method for the targeted infection of cells (abstract). Specifically, Balint teaches a method of infecting a cell with a virus characterized in that it comprises the step of contacting the cell with a virus attached to a support ([0008]) wherein the support may be a bead or microscopic particle ([0015]). Balint teaches that the attachment of the virus to the support may be through a molecule binding specifically to a molecule present on the surface of said virus (i.e. an antigen) and the molecule can be a monoclonal antibody, a polyclonal antibody, an antibody fragment, or a chimeric antibody ([0032]). 
Since Plank teaches the use of an antigen-antibody system to link the magnetic particle to the virus, and Balint teaches the use of monoclonal antibody, a polyclonal antibody, an antibody fragment, or a chimeric antibody to link a microscopic particle or bead to a virus, it would have been obvious to substitute the “antibody” taught by Plank with the “monoclonal antibody, a polyclonal antibody, an antibody fragment, or a chimeric antibody” taught by Balint and the result of the substitution would have been predictable because Balint has previously demonstrated these types of antibodies to be acceptable antibodies for the purpose of linking viruses to support particles. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B).
Thus, claim 3 is considered to be obvious over Plank in view of Balint.
Regarding claim 4, Plank does not explicitly teach that the affinity constant of the molecule binding specifically to a molecule present on the surface of said virus is less than the affinity constant of the virus toward its cellular receptor on the cell to be infected so that the virus will be transferred from the support to the cells. 
Plank teaches that in a preferred embodiment the electromagnetic field oscillates and such an oscillation may induce kinetic energy in the complexes which may be useful in cases where the vectors shall be released from the complex and the movement promotes its diffusion (p. 18, par. 2-3). Plank further teaches that the transfection should have favorable dose-response characteristics and favorable transfection kinetics characteristics for rapid high throughput transfection (p. 4, par. 3). 
Balint teaches that in some embodiments the attachment of the virus to the support will be reversible ([0110]). Specifically, in order to increase efficacy, the strength of the bond (i.e. the binding affinity or affinity constant) linking the virus to the carrier (i.e. support) will be weaker than that of the virus and the cell to be infected and the larger this difference, the less time will be required to transfer the bound virus from the support onto the cell. (Id.).
Since Plank teaches a desire for favorable dose-response characteristics and favorable transfection kinetics and Balint teaches that having differences in binding affinity results in increased efficacy (which is considered to be a favorable transfection kinetic characteristic), it would have been obvious to a person having ordinary skill in the art to modify the method taught by Plank such that the molecule binding specifically to a molecule present on the surface of the virus is less than the affinity constant of the virus towards its cellular receptor on the cell to be infected. There exists a reasonable expectation of success because Balint has described this characteristic as one which is effective in applications involving the reversable binding of viruses to microscopic particles. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).  
Thus, claim 4 is considered to be obvious over Plank in view of Balint.
Regarding claim 10, Plank teaches the addition of the support-virus complex to cells (i.e. physically bringing the liquid in the vicinity of the cell to be infected), but does not explicitly state that the addition of the samples to the cells occurs by placing the liquid in a pipette or capillary tube.
Use of devices such as a pipette or capillary tube for containing a liquid and facilitating its transfer is known and routine in the art. For example, Balint provides a specific example wherein viruses are “mechanically brought into contact with a single cell” with a glass pipette ([0113]). 
Therefore, since Plank teaches physically bringing the liquid in the vicinity of the cell to be infected and Balint teaches bringing viruses into contact with cells using a glass pipette, it would have been obvious to modify the method such that the liquid is contained within a pipette or capillary tube. A person having ordinary skill in the art would have recognized that applying the known technique would yield predictable results and would result in an improved system because it is well established that pipettes or capillary tubes can be used to facilitate the transfer of liquids and Balint provides a specific example wherein a virus is transferred by pipette to a cell for the purpose of infecting said cell. This obviousness is based upon the “applying a known technique to a known device (method or product) ready for improvement to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(D).
Thus, claim 10 is considered to be obvious over Plank in view of Balint.
Regarding claim 15, Plank teaches a kit comprising magnetic particles (i.e. a support which can be attracted by a magnet) and vectors, or a complex (i.e. the magnetic particles bound to the vectors) and magnets useful for applying the above-described methods (p. 27, par. 6). It is considered that Plank’s “kit” is synonymous with applicants’ “system” because applicants teach that in some embodiments, said system is in the form of a kit (specification, p. 3, par. 7).
Plank does not explicitly teach that the affinity constant of the molecule binding specifically to a molecule present on the surface of said virus is less than the affinity constant of the virus toward its cellular receptor on the cell to be infected so that the virus will be transferred from the support to the cells. 
As discussed above in the rejection of claim 4, Plank teaches a desire for transfections with favorable kinetic characteristics and Balint teaches the usefulness of variation in binding affinity between the support-virus and virus-cell complexes. Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system taught by Plank such that the molecule binding specifically to a molecule present on the surface of the virus is less than the affinity constant of the virus towards its cellular receptor on the cell to be infected. There exists a reasonable expectation of success because Balint has described this characteristic as one which is effective in applications involving the reversable binding of viruses to microscopic particles. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).  
Thus, claim 15 is considered to be obvious over Plank in view of Balint.

Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651